 
PURCHASE AND SALE AGREEMENT
 
By and between
 
COP-SOUTH INDUSTRIAL, LLC
 
as Seller,
 
and
 
DARMAR HOLDINGS, LLC
 
as Purchaser
 
October 18, 2011
 
2111 South Industrial Park Avenue, Tempe, AZ

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
1.
DEFINITIONS
1
 
1.1
“Agreement”
1
 
1.2
“Business Day”
1
 
1.3
“Closing”
1
 
1.4
“Closing Date”
1
 
1.5
“Commitment”
1
 
1.6
“Deposit”
1
 
1.7
“Escrow Agent”
1
 
1.8
“Existing Surveys”
1
 
1.9
“Existing Title Policies”
1
 
1.10
“Deed”
1
 
1.11
“Improvements”
2
 
1.12
“Land”
2
 
1.13
“Leases”
2
 
1.14
“Other Property”
2
 
1.15
“Permitted Exceptions”
2
 
1.16
“Property”
2
 
1.17
“Purchase Price”
2
 
1.18
“Purchaser”
2
 
1.19
“Rent Roll”
2
 
1.20
“Seller”
2
 
1.21
“Survey”
2
 
1.22
“Title Company”
3
 
1.23
“Title Inspection Period”
3
     
2.
PURCHASE AND SALE; CLOSING
3
 
2.1
Purchase and Sale
3
 
2.2
Closing
3
 
2.3
Payment of Purchase Price
3
 
2.4
Escrow Agent
3
       
3.
TITLE, DILIGENCE MATERIALS, ETC
4
 
3.1
Title
4
 
3.2
Survey
5
 
3.3
Property Documents
5
 
3.4
Inspection Indemnity
7
       
4.
CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE
7
 
4.1
Closing Documents
7
 
4.2
Title Policy
8
 
4.3
Additional Conditions
8
 
4.4
Waiver of Conditions
9
       
5.
CONDITIONS TO SELLER’ OBLIGATION TO CLOSE
9
 
5.1
Purchase Price
9


 
-i-

--------------------------------------------------------------------------------

 
 

     
Page
 
5.2
Closing Documents
9
 
5.3
Other Conditions
9
       
6.
REPRESENTATIONS AND WARRANTIES OF SELLER
9
 
6.1
Status and Authority of the Seller
9
 
6.2
Action of the Seller
9
 
6.3
No Violations of Agreements
9
 
6.4
Litigation
10
 
6.5
Existing Leases
10
 
6.6
Agreements
10
 
6.7
Not a Foreign Person
10
 
6.8
Prohibited Person
10
 
6.9
No Approval
10
 
6.10
Bankruptcy
10
 
6.11
No Notices
11
 
6.12
Cause to be Untrue
11
 
6.13
Assessments
11
 
6.14
Environmental Matters
11
 
6.15
AS-IS
12
       
7.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
14
 
7.1
Status and Authority of the Purchaser
14
 
7.2
Action of the Purchaser
14
 
7.3
No Violations of Agreements
14
 
7.4
Litigation
14
 
7.5
Prohibited Person
14
 
7.6
No Approvals
14
 
7.7
Bankruptcy
14
       
8.
COVENANTS OF THE SELLER
15
 
8.1
Approval of Leasing
15
 
8.2
Operation of Property
15
 
8.3
Compliance with Laws
15
 
8.4
Compliance with Agreements
15
 
8.5
Notice of Material Changes or Untrue Representations
15
 
8.6
Insurance
15
 
8.7
Cooperation
16
 
8.8
Encumbrance
16
 
8.9
Contracts
16
 
8.10
Notices
16
       
9.
APPORTIONMENTS
16
 
9.1
Real Property Apportionments
16
 
9.2
Closing Costs
18
       
10.
DAMAGE TO OR CONDEMNATION OF PROPERTY
19
 
10.1
Casualty
19


 
-ii-

--------------------------------------------------------------------------------

 



     
Page
 
10.2
Condemnation
19
 
10.3
Survival
19
       
11.
DEFAULT
19
 
11.1
Default by the Seller
19
 
11.2
Default by the Purchaser
20
     
12.
Miscellaneous
20
 
12.1
Brokers
20
 
12.2
Publicity
21
 
12.3
Notices
21
 
12.4
Waivers
22
 
12.5
Assignment; Successors and Assigns
22
 
12.6
Severability
23
 
12.7
Counterparts
23
 
12.8
Performance on Business Days
23
 
12.9
Attorneys’ Fees
23
 
12.10
Section and Other Headings
23
 
12.11
Time of Essence
23
 
12.12
Governing Law
23
 
12.13
Intentionally Omitted
23
 
12.14
Like-Kind Exchange
24
 
12.15
Recording
24
 
12.16
Non-liability of Representatives of Seller
24
 
12.17
Non-liability of Representatives of Purchaser
24
 
12.18
Waiver
24
 
12.19
Further Assurances
24
 
12.20
IRS Real Estate Sales Reporting; Affidavit of Legal Value
25
 
12.21
Entire Agreement
25
 
12.22
Interrelation
25

 
 
iii

--------------------------------------------------------------------------------

 
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT is made as of October 18, 2011 (“Effective
Date”), by and between COP-SOUTH INDUSTRIAL, LLC, a Delaware limited liability
company (“Seller”), and DARMAR HOLDINGS, LLC, an Arizona limited liability
company and or permitted nominee (“Purchaser”).
 
WITNESSETH:
 
WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise separately defined herein shall have the meanings
given such terms in Section 1); and
 
WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:
 
1.           DEFINITIONS.  Capitalized terms used in this Agreement shall have
the meanings set forth below or in the section of this Agreement referred to
below:
 
1.1           “Agreement” shall mean this Purchase and Sale Agreement, together
with any exhibits and schedules attached hereto, as it and they may be amended
from time to time as herein provided.
 
1.2           “Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which banking institutions in the State of Arizona are
authorized by law or executive action to close.
 
1.3           “Closing” shall have the meaning given such term in Section 2.2.
 
1.4           “Closing Date” shall have the meaning given such term in Section
2.2.
 
1.5           “Commitment” shall have meaning set forth in Section 3.1.
 
1.6           “Deposit” shall have the meaning as set forth in Section 2.3.
 
1.7           “Escrow Agent” shall have the meaning set forth in Section 2.4.
 
1.8           “Existing Surveys” shall mean the existing ALTA survey, if any,
and any other “as-built” survey, for each Property.
 
1.9           “Existing Title Policies” shall mean the existing title insurance
policy for each Property.
 
1.10         “Deed” shall have the meaning set forth in Section 4.1(a).

 
 

--------------------------------------------------------------------------------

 
 
1.11         “Improvements” shall mean the existing buildings, fixtures and
other structures and improvements situated on, or affixed to, the Land.
 
1.12         “Land” shall mean, (a) the parcel(s) of land described in Exhibit
“A” attached hereto, together with (b) all easements, rights of way, privileges,
licenses and appurtenances which the Seller may own with respect thereto.
 
1.13         “Leases” shall mean the leases identified in the Rent Roll and any
other leases hereafter entered into in accordance with the terms of this
Agreement, and all of Seller's rights and interests therein, including Seller's
rights to any security deposits held by or for Seller pursuant to the Leases.
 
1.14         “Other Property” shall mean the Seller’s entire right, title and
interest in and to (a) all fixtures, machinery, systems, equipment and items of
personal property owned by the Seller and attached or appurtenant to, located on
and used in connection with the ownership, use, operation or maintenance of the
Land or Improvements, if any; (b) all freely assignable intangible property
owned by the Seller arising from or used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any; (c) all use,
occupancy, building and operating licenses, permits, approvals, and development
rights, if any; (d) all freely assignable plans and specifications related to
the Land and Improvements, if any, and (e) all water rights, mineral rights, oil
and gas rights and other rights to the subsurface of the Land.  Seller shall not
be required to obtain any consents to assignment of the Other Property as a
condition to closing.
 
1.15         “Permitted Exceptions” shall mean, collectively, (a) liens for
taxes, assessments and governmental charges not yet due and payable; (b) the
Leases, and (c) such other nonmonetary encumbrances with respect to the Property
as may be shown on any title report or supplement thereto which are not objected
to by the Purchaser (or which are objected to, and subsequently waived, by the
Purchaser) in accordance with Section 3.1.
 
1.16         “Property” shall mean all of the Land, the Improvements and the
Other Property.  The Property consists of an approximately 26,800 square foot
industrial building known as 2111 South Industrial Park Avenue, located in the
City of Tempe, County of Maricopa, State of Arizona.  Where applicable, as used
herein, the term “Property” shall also mean any one of, or each, of the
Properties.
 
1.17         “Purchase Price” shall mean Nine Hundred Forty Thousand Dollars
($940,000.00) in good funds, plus or minus all adjustments, prorations, and
credits as provided in this Agreement, and as may be allocated among the
Properties as set forth in Section 2.1 below.
 
1.18         “Purchaser” shall have the meaning given such term in the preamble
to this Agreement, together with any permitted successors and assigns.
 
1.19         “Rent Roll” shall mean Schedule 1 to this Agreement.
 
1.20         “Seller” shall have the meaning given such term in the preamble to
this Agreement, together with any permitted successors and assigns.
 
1.21         “Survey” shall have meaning set forth in Section 3.2.

 
-2-

--------------------------------------------------------------------------------

 
 
1.22         “Title Company” shall mean First American Title Company at the
office set forth in Section 12.3: Attention Title Officer.
 
1.23         “Title Inspection Period” shall have the meaning set forth in
Section 3.1.
 
2.           PURCHASE AND SALE; CLOSING.
 
2.1           Purchase and Sale.  In consideration of the payment of the
Purchase Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement.
 
2.2           Closing.  The purchase and sale of the Property shall be
consummated at a closing (the “Closing”) to be processed at the offices of the
Escrow Agent on or before December 21, 2011 (the “Closing Date”).  The Closing
shall occur when the Deed for the Property is recorded in the Maricopa County
recorder’s office.
 
2.3           Payment of Purchase Price.
 
(a)           Within two (2) Business Days of Opening of Escrow pursuant to
Section 2.4, Purchaser shall deposit in escrow with Escrow Agent (as defined in
Section 2.4) as the initial earnest money deposit the sum of Fifty Thousand
Dollars ($50,000.00) (together with all interest thereon, the “Deposit”) in cash
to be held and released and disbursed by Escrow Agent in accordance with the
remaining provisions of this Agreement including, without limitation,
Section 3.3 below.
 
If the Deposit is not paid on or before the date two (2) Business Days after the
Opening of Escrow, this Agreement shall automatically stand terminated without
further notice in which event Escrow Agent shall return the Deposit to Purchaser
and Seller and Purchaser shall have no further obligations under this Agreement
except those that expressly survive termination hereunder.
 
(b)           At least one (1) business day prior to the Closing Date, the
Purchaser shall deposit in Escrow the balance of the Purchase Price in good and
immediately available funds so that the funds are released on the Closing Date,
subject to adjustment as provided in Article 9.
 
2.4           Escrow Agent.  Purchaser and Seller hereby engage First American
Title Insurance Company (attention: Kathleen Huntsman) at the office set forth
in Section 12.3 (“Escrow Agent”) to act as agent for the parties in closing this
transaction and carrying out the terms of this Agreement on the terms and
conditions set forth herein.  This Agreement shall constitute escrow
instructions to Escrow Agent; provided, however, in the event of any
inconsistency between the provisions hereof and the provisions of any escrow
instructions requested by Escrow Agent, the terms hereof shall govern and
control.  “Opening of Escrow” shall mean the date on which Escrow Agent receives
one (1) fully executed counterpart of this Agreement from Seller and Purchaser
together with the Deposit.  Escrow Agent shall give Seller and Purchaser written
notice of the date of Opening of Escrow and its signature hereto indicating its
acceptance of the escrow instructions.  Escrow and the transaction contemplated
hereby shall close (referred to herein interchangeably as the “Close of Escrow,”
the “Closing,” or by similar words) when all documents and funds necessary to
close this transaction have been received by Escrow Agent and the Deed conveying
title to the Properties to Purchaser has been recorded in accordance with
Section 2.2.  This Agreement will constitute the sole escrow instructions to
Escrow Agent.

 
-3-

--------------------------------------------------------------------------------

 
 
3.           TITLE, DILIGENCE MATERIALS, ETC.
 
3.1           Title.  Escrow Agent is hereby instructed to, within five (5) days
after the date of Opening of Escrow, provide to Purchaser a Commitment for Title
Insurance relating to the Property (which Commitment, together with any
amendments thereto is referred to as the “Commitment”), disclosing all matters
of record which relate to the title to the Property and Escrow Agent’s
requirements for both closing the escrow created by this Agreement and issuing
the policy of title insurance described in Section 4.2.  Escrow Agent shall also
simultaneously cause copies of all instruments and other documents referred to
in the Commitment (collectively, the “Underlying Documents”) to be furnished to
Purchaser.  On or prior to the date ten (10) business days following its receipt
of the Commitment and Underlying Documents,  (the “Title Inspection Period”),
the Purchaser shall give the Seller written notice (“Title Objection Notice”) of
any title exceptions set forth on the Commitment as to which the Purchaser
objects, in its sole and absolute discretion.  The Seller shall have the right,
but not the obligation, to attempt to remove, satisfy or otherwise cure any
exceptions to title to which the Purchaser so objects; provided, however, that
Seller shall be obligated to remove, satisfy or otherwise eliminate, on or
before Closing, all mortgages, deeds-of-trust and other monetary liens
(“Monetary Items”) (other than liens for property taxes not yet due and
payable).  If Seller elects to take such actions as may be required to cause
such exceptions as to which Purchaser has objected to be removed from the
Commitment, the Seller shall, on or before the fifth (5th) Business Day
following delivery of Purchaser's Title Objection Notice, give the Purchaser
written notice thereof; it being understood and agreed that the failure of the
Seller to timely give such written notice as to any matters objected to by
Purchaser shall be deemed an election by the Seller not to remedy such
matters.  If the Seller elects (or is deemed to have elected) not to cure any
title defects to which the Purchaser has so objected, the Purchaser may elect
(i) to terminate this Agreement, in which case Purchaser shall receive a prompt
return of the Deposit and Purchaser and Seller shall have no further obligations
to each other under this Agreement except for those obligations hereunder which
expressly survive such termination, or (ii) to consummate the transactions
contemplated hereby, notwithstanding such title defect, without any abatement or
reduction in the Purchase Price on account thereof (whereupon such objected to
exceptions or matters shall be deemed to be Permitted Exceptions).  The
Purchaser shall make any such election by written notice to the  Seller given on
or prior to the third (3rd) Business Day after delivery of the Seller’s notice
of its unwillingness or inability to cure (or deemed election not to cure) such
defect and time shall be of the essence with respect to the giving of such
notice.  Failure of the Purchaser to give such notice shall be deemed an
election by the Purchaser to proceed in accordance with clause (ii)
above.  Escrow Agent shall also promptly deliver to Purchaser any updated or
revised Commitment, and the corresponding Underlying Documents, which reflect
any new lien, encumbrance, or other exception to title first arising after the
Opening of Escrow and not shown on the original Commitment described above (a
“New Title Matter”), as to which the same procedures, rights and other
provisions set forth above in this Section 3.1 shall apply, except that the
Title Inspection Period with respect to any such New Title Matter shall be five
(5) days.  If Seller fails to discharge or cure Monetary Items at Closing,
Purchaser shall have the right to take such title as Seller can convey, with an
abatement of the Purchase Price in the amount of the Monetary Items not cured or
discharged, or terminate this Agreement and receive a refund of the Deposit.

 
-4-

--------------------------------------------------------------------------------

 
 
3.2           Survey.  Seller shall, within five (5) days after the Opening of
Escrow, provide Purchaser with any Existing Surveys to the extent such exist and
are in Seller’s possession or control.  Purchaser may, at its cost, cause any
such survey to be updated, or, in the event there is no Existing Survey, cause a
new survey to be prepared (collectively, the “Survey”).  Purchaser shall have
until the end of the Title Inspection Period (as defined below) to object in
writing to any matter shown in the Survey.  If Purchaser fails to object within
such time period, the legal description of the Property and any other matters
shown in the Survey shall be deemed approved by Purchaser.  If Purchaser does
object in writing to any matter shown in the Survey, Purchaser shall specify the
matter objected to in the Title Objection Notice.
 
3.3           Property Documents.  Purchaser hereby acknowledges that Seller has
delivered to Purchaser the Rent Roll and true and correct copies of documents
set forth on Schedule 2 and Seller, within five (5) days of the Effective Date,
shall deliver copies of all other non-proprietary documents relating to the Land
and the Improvements, to the extent such documents exist and are in Seller’s
possession (the “Property Documents”).  Seller may provide such copies to
Purchaser in electronic format.  Purchaser acknowledges and agrees that Seller’s
Property Documents will be provided by Seller to accommodate and facilitate
Purchaser’s investigations relating to the Land and the Property and that,
except as expressly set forth herein, Seller makes no representations and
warranties of any kind regarding the accuracy or thoroughness of the information
contained in Seller’s Property Documents and Purchaser shall not be entitled to
rely on the Property Documents.  Purchaser must perform its own due diligence
investigation of the Properties.
 
Subject to the terms and conditions below, Purchaser shall have until 5:00 p.m.
Arizona time on November 21, 2011 (the “Property Inspection Period”) to review
the Property Documents and perform a feasibility study or studies with respect
to the Property which may include market and engineering studies, leasing and
financial investigations, soil tests, drainage studies, confirmation that all
utilities including water, electric, gas, sewer and telephone are available to
the Property, environmental investigations, confirmation of zoning, and/or such
other tests, studies or investigations with respect to the Property as Purchaser
deems appropriate in its sole and absolute discretion.  Subject to the rights of
tenants of the Property under their respective leases and with reasonable
advance notice to Seller, Seller shall cause reasonable access to the Property
to be available to Purchaser and the persons so designated by it during the
regular business hours of the respective Property, and shall afford them the
opportunity to inspect and perform any tests upon the Property that Purchaser
deems necessary or appropriate to determine whether the Property is suitable for
Purchaser’s purposes, in Purchaser's sole and absolute discretion.  At Seller’s
request, Seller and/or the involved tenant or its designees shall be entitled to
accompany Purchaser during any such inspection.  Purchaser shall have the right
to conduct a Phase I environmental site assessment and, with Seller's prior
written consent, to be given or withheld in Seller’s sole discretion, a Phase II
environmental site assessment (including soils borings, soil sampling and, if
relevant, ground water testing, and invasive sampling of building materials with
respect to the Premises).  Purchaser’s activities at the Property shall be
conducted in such a manner so as not to unreasonably interfere with the
occupancy of tenants or their employees, licensees or invitees. Notwithstanding
the foregoing, Purchaser shall not conduct any intrusive testing of any of the
Properties without the prior written consent of Seller, which may be withheld in
its sole discretion.

 
-5-

--------------------------------------------------------------------------------

 
 
If Purchaser, after conducting such inspections, investigations, and tests,
determines that the Property or any part thereof or the Property Documents, or
any other aspect of the Property whatsoever, are not, in Purchaser’s sole and
absolute discretion, satisfactory for any reason, or no reason at all, then
Purchaser may elect, in writing, at any time on or prior to the date of
expiration of the Property Inspection Period, to cancel this Agreement and the
Escrow by written notice to Seller and Escrow Agent, in which case Purchaser
shall receive a prompt return of the Deposit and Purchaser and Seller shall have
no further obligations to each other under this Agreement except for those
obligations hereunder which expressly survive such termination.  Upon
termination by Purchaser, Purchaser shall immediately deliver to Seller all
third-party, non-proprietary documents obtained by or for Purchaser with respect
to its investigations of the Property, all without representation on warranties
whatsoever.  Notwithstanding anything else contained herein to the contrary, if
Purchaser has not provided Seller with a written notice of disapproval of the
Property or Property Documents prior to the end of the Property Inspection
Period, the Property and Property Documents shall be automatically deemed
approved by Purchaser as of the end of the Property Inspection Period.  When
Purchaser gives Seller written notice of approval of its due diligence or is
deemed to have given Seller notice of such approval, the Deposit shall be deemed
non-refundable to Purchaser, except in the case of breach by Seller, and shall
be held by Escrow Agent until the Closing Date at which time it will be credited
to the purchase price.  If Purchaser cancels this Agreement as provided in this
Section 3.3, then (i) Escrow Agent shall return to Seller all documents Seller
deposited with Escrow Agent in connection with the Escrow; (ii) Escrow Agent
shall return to Purchaser all documents Purchaser deposited with Escrow Agent in
connection with the Escrow; and (iii) Escrow Agent shall return the Deposit to
Purchaser.  Upon such event, this Agreement and the Escrow shall be deemed null
and void and neither party shall have any further rights or obligations to the
other hereunder or on account hereof, except for those which by the provisions
of this Agreement are expressly stated to survive or occur at termination of
this Agreement.
 
Purchaser or Purchaser’s representatives, agents and/or consultants shall keep
in full force and effect general liability insurance from an insurance company
and in form and substance reasonably approved by Seller, naming Seller as an
additional insured during Purchaser’s or Purchaser’s agents, representatives
and/or consultants entries and inspections of the Property, as follows:
 
A.          Commercial general liability insurance with combined single limits
of not less than $1,000,000.00 per occurrence for bodily injury and property
damage.
 
B.           Any contractor hired to perform environmental tests to the Property
shall maintain errors and omissions or professional liability insurance covering
injury or damage arising out of the rendering or failing to render professional
services with limits of at least $2,000,000.00 per claim.
 
C.           All insurance maintained under this Section 3.3 shall be procured
from insurance companies reasonably satisfactory to Seller.

 
-6-

--------------------------------------------------------------------------------

 
 
Any damage, disturbance or other disruption of the Improvements or the Land or
other portion of the Property caused by Purchaser or its employees, contractors
or agents shall be promptly repaired and/or placed in the condition existing
prior to disturbance thereof by Purchaser or its employees, contractors and
agents upon completion of any activities by such parties on or with respect to
the Property.  The obligation in the previous sentence shall survive any
termination or cancellation of this Agreement.
 
3.4           Inspection Indemnity.  Purchaser shall indemnify, defend and hold
Seller, its employees, directors and agents harmless for, from and against any
and all losses, defaults, liabilities, causes of action, demands, claims, damage
or expenses of every kind including, without limitation, attorneys’ fees and
court costs, arising as a result of each of the inspections by Purchaser and/or
its employees, agents and contractors, and from and against any mechanic’s liens
or claims of lien resulting therefrom (“Inspection Indemnity”).  The Inspection
Indemnity shall survive the Close of Escrow or any termination or cancellation
of this Agreement.
 
4.           CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE.  The obligation
of the Purchaser to acquire the Property shall be subject to the satisfaction of
the following conditions precedent on and as of the Closing Date:
 
4.1          Closing Documents.  The Seller and Purchaser as applicable shall
have delivered, or cause to have been delivered, to the Escrow Agent the
following:
 
(a)           A special warranty deed covering each Property in the form
attached hereto as Exhibit “G” (the “Deed”), duly executed and acknowledged by
the Seller, conveying title to the Property, free from all liens and
encumbrances other than the Permitted Exceptions;
 
(b)           An assignment by the Seller and an assumption by the Purchaser, in
the form set forth on Exhibit “C” attached hereto (“Assignment of Leases”), duly
executed by the Seller and the Purchaser, of all of the Seller’s right, title,
interest, obligations and liabilities in, to and under the Leases;
 
(c)           Written notice to each of the tenants of the Property in the form
set forth on Exhibit “E” attached hereto (“Notices to Tenants”) executed by
Seller and Purchaser which notifies the tenants to pay to the Purchaser all rent
and other payments made by the tenants under the Leases from and after the
Closing Date;
 
(d)           A general assignment by the Seller and an assumption by the
Purchaser in the form set forth on Exhibit “B” attached hereto (“General
Assignment”), duly executed by the Seller and the Purchaser, of all of the
Seller’s right, title interest obligations and liabilities, if any, in, to and
under all freely transferable Other Property;
 
(e)           A bill of sale executed by the Seller, in the form set forth on
Exhibit “D” attached hereto (“Bill of Sale”), with respect to any personal
property owned by the Seller, situated at the Property owned by Seller and used
in connection with the Property (it being understood and agreed that no portion
of the Purchase Price is allocated to personal property);

 
-7-

--------------------------------------------------------------------------------

 
 
(f)           To the extent the same are in the Seller’s possession and not
previously delivered, copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;
 
(g)           To the extent the same are in the Seller’s possession or control,
duly executed original copies of the Leases; and
 
(h)           Such other conveyance documents, certificates, deeds and other
instruments as the Escrow Agent or the Title Company may reasonably require and
as are customary in like transactions in sales of property in similar
transactions.
 
4.2          Title Policy.  The Title Company shall be prepared to issue, upon
payment of the title premium, a standard owner’s title policy in the aggregate
amount of the Purchase Price  (as same may be allocated as provided in Section
2.1, above), insuring title to the Property is vested in the Purchaser, subject
only to the Permitted Exceptions.
 
4.3          Additional Conditions.
 
(a)           All representations and warranties of the Seller herein shall be
true, correct and complete in all material respects on and as of the Closing
Date and the Seller shall not be in default under this Agreement.
 
(b)           Seller shall have obtained estoppel certificates from tenants
comprising no less than eighty percent (80%) of the square footage of the
Improvements of the Property (measured as of the Opening of Escrow) in the form
prescribed by the particular tenant’s corresponding Lease, and if (and only if)
no estoppel certificate form is prescribed by the particular Lease, then in a
form attached hereto as Exhibit “F”, dated no earlier than forty-five (45) days
prior to Closing (the “Tenant Estoppels”).  Such Tenant Estoppels shall be
consistent with each corresponding Lease, and shall not reveal any default by
landlord or tenant, any right to any unknown offset rent by the tenant or any
claim of the same, or any lease documents or other agreements not delivered to
Purchaser that would have an adverse material impact on the
Lease.  Notwithstanding the foregoing, any modification by a tenant to an
estoppel certificate to qualify with a knowledge standard, or to conform a
statement to the applicable Lease, shall not be grounds for disapproval by
Purchaser.  Seller shall make reasonable efforts to obtain and deliver the
Tenant Estoppels required under this Section 4.3(b), provided, however, in no
event shall Seller be deemed in default under this Agreement in the event of
Seller’s inability to timely provide all of the required Tenant Estoppels
hereunder, and Purchaser’s sole remedy against Seller in the event of Seller’s
inability to provide the required Tenant Estoppels shall be to terminate this
Agreement and receive a refund of its Deposit.
 
At such time as Seller delivers to Purchaser executed Tenant Estoppels from
tenants comprising no less than eighty percent (80%) of the square footage of
the Improvements of the Property, in the form and satisfying the requirements
provided in Section 4.3(b) above (collectively, the “Minimum Required Tenant
Estoppels”), then the Purchaser’s condition to Closing set forth in this Section
shall automatically be deemed satisfied, and Seller shall have no obligation to
execute any substitute Tenant Estoppels for any tenant that has not delivered an
Estoppel Certificate.

 
-8-

--------------------------------------------------------------------------------

 
 
(c)           Purchaser shall not have terminated this Agreement in accordance
with Section 10.1 or Section 10.2 below.
 
4.4           Waiver of Conditions.  If any of the conditions in this Section 4
are not satisfied as of the Closing Date, Purchaser shall have the right to
either (a) waive such condition and complete Closing, or (b) terminate this
Agreement and receive a refund of the Deposit.  The foregoing shall not affect
Purchaser’s rights and remedies in the event any of the conditions are not
satisfied as a result of Seller’s default, subject to the limitations in Section
11.1 below.
 
5.           CONDITIONS TO SELLER’ OBLIGATION TO CLOSE.  The obligation of the
Seller to convey the Property to the Purchaser is subject to the satisfaction of
the following conditions precedent on and as of the Closing Date:
 
5.1           Purchase Price.  The Purchaser shall deliver to the Escrow Agent
the Purchase Price payable hereunder (less the Deposit which shall be applied to
the Purchase Price), subject to the adjustments set forth in Section 2.3,
together with any closing costs to be paid by the Purchaser under Section 9.2.
 
5.2           Closing Documents.  The Purchaser shall have delivered to the
Escrow Agent duly executed and acknowledged counterparts of the documents
described in Section 4.1, where required.
 
5.3           Other Conditions.  All representations and warranties of the
Purchaser herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Purchaser shall not be in default under this
Agreement.
 
6.           REPRESENTATIONS AND WARRANTIES OF SELLER.  To induce the Purchaser
to enter into this Agreement, the Seller represents and warrants to the
Purchaser as of the date of this Agreement and as of Closing, as follows:
 
6.1           Status and Authority of the Seller.  The Seller is duly organized,
validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
organizational documents to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.
 
6.2           Action of the Seller.  The Seller has taken all necessary action
to authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by the Seller on or
prior to the Closing Date, this Agreement and such document shall constitute the
valid and binding obligation and agreement of the Seller, enforceable against
the Seller in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
 
6.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property pursuant to the
terms of any indenture, mortgage, deed of trust, note, evidence of indebtedness
or any other agreement or instrument by which the Seller is bound.

 
-9-

--------------------------------------------------------------------------------

 
 
6.4           Litigation.  Seller has not received written notice that, nor to
Seller's actual knowledge is there, any investigation, action, claim or
proceeding is pending, asserted, or threatened, which (i) questions the validity
of this Agreement or any action taken or to be taken pursuant hereto, (ii)
involves condemnation or eminent domain proceedings against the Property or any
portion thereof, or (iii) affects the Property or Purchaser after Closing.
 
6.5           Existing Leases.  Subject to Section 8.1, other than the Leases
listed in the Rent Roll, the Seller has not entered into any oral or written
contract or agreement with respect to the occupancy of the Property that will be
binding on the Purchaser after the Closing.  To Seller’s knowledge, the copies
of the Leases and all tenant correspondence files heretofore delivered by the
Seller to the Purchaser are true, correct and complete copies thereof.  To
Seller’s knowledge, the information set forth in the Rent Roll (which was
prepared by Seller’s property manager) is true, correct and complete in all
material respects.
 
6.6           Agreements.  Other than as set forth in the Property Documents,
the Seller has not entered into any contract or agreement with respect to the
Property which will be binding on the Purchaser after the Closing other than
contracts and agreements which are terminable upon thirty (30) days notice
without payment of premium or penalty.
 
6.7           Not a Foreign Person.  The Seller is not a “foreign person” within
the meaning of Section 1445 of the United States Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
 
6.8           Prohibited Person.  For purposes of this Agreement, a “Prohibited
Person” means any of the following:  (i) a person or entity that is listed in
the Annex to, or is otherwise subject to the provisions of, Executive Order No.
13224 on Terrorist Financing (effective September 24, 2001) (herein called the
“Executive Order”); (ii) a person or entity owned or Controlled by, or acting
for or on behalf of any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a person or
entity that is named as a “specifically designated national” or “blocked person”
on the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (herein called “OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (iv) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (v) a person or entity that is affiliated with any person or entity
identified in the foregoing clauses (i), (ii), (iii), or (iv).  Seller
represents and warrants to Purchaser, knowing that Purchaser is relying on such
representation and warranty, that Seller is not a Prohibited Person.
 
6.9           No Approval.  No authorization, consent, or approval of any
governmental authority is required for the execution and delivery by Seller of
this Agreement or the performance of its obligations hereunder.
 
6.10         Bankruptcy.  Seller has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by Seller's creditors, (c) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller's assets, (d) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller's assets, (e) admitted in writing its inability
to pay its debts as they come due, or (f) made an offer of settlement, extension
or composition to its creditors generally.

 
-10-

--------------------------------------------------------------------------------

 
 
6.11         No Notices.  Seller has not received any written notice from any
governmental agency requiring the correction of any condition with respect to
the Property, or any part thereof, by reason of a violation of any applicable
federal, state, county or municipal law, code, rule or regulation (including
those respecting the Americans With Disabilities Act or any law of regulation
respecting the presence of hazardous materials or toxic waste on the Property),
which has not been cured or waived.
 
6.12         Cause to be Untrue.  Seller will not cause any intentional action
which would cause any of the representations or warranties contained in this
Agreement to be untrue as of the Close of Escrow.
 
6.13         Assessments.  Except as disclosed in the Property Documents or the
Commitment, there are not now any assessments for public improvements against
the Property which are unpaid by the Seller, nor is the Property subject to or
affected by any special assessments for public improvements.
 
6.14         Environmental Matters.  Seller has not received any written
notification that the Property contains any Toxic Waste, Hazardous Waste,
Industrial Waste or Hazardous Substance as defined by the Resource Conservation
and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq.; the Comprehensive
Environmental Response Compensation and Liability Act (“CERCLA”), 42 U.S.C.
§9601 et seq., as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”); any implementing regulations thereunder, or any other applicable
federal, state or local statutes, regulations, ordinances or rules. There are no
underground tanks on the Property.
 
The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of ninety (90) days, and upon expiration shall
be of no further force or effect except to the extent that with respect to any
particular alleged breach, the Purchaser files a legal action in a court with
appropriate jurisdiction for breach of the representations and warranties within
said 90-day period.  References in this Article 6 to the “actual knowledge” of
Seller shall refer only to the actual knowledge of Jon Carley, who Seller hereby
represents to be the person most knowledgeable and qualified to make the
foregoing representations and warranties on behalf of Seller (which knowledge
shall not include any imputed or constructive knowledge), and shall not be
construed to refer to the knowledge of any other officer, agent or employee of
Seller or any affiliate thereof or to impose upon such designated individuals
any duty to investigate the matter to which such actual knowledge, or the
absence thereof, pertains or to impose any personal liability on such
individual.  No claim for a breach of any representation or warranty of Seller
shall be actionable or payable (a) if the breach in question results from or is
based on a condition, state of facts or other matter which was actually
disclosed by Seller to Purchaser prior to Closing in writing; and (b) unless the
valid claim for any single claimed breach is more than Ten Thousand and No/100
Dollars ($10,000.00).  Seller shall be deemed to have disclosed and Purchaser
shall have actual knowledge of all matters in the Underlying Documents, Property
Documents and all materials obtained by Seller during its due diligence
investigation.  In no event shall the total liability of Seller to Purchaser for
all breaches of all representations and warranties of Seller in this Agreement
exceed Fifty Thousand Dollars ($50,000.00).  If prior to Closing, Seller’s
representations, as remade on the Closing Date, shall result in Seller’s
Representations made as of the Effective Date being untrue in any material
respect as of the Closing Date as a result of a change in condition occurring
after opening of Escrow, then Purchaser may, at Purchaser’s option, as its sole
and exclusive remedy, terminate this Agreement by notice in writing to Seller,
in which event Escrow Agent or Seller, as applicable, shall promptly refund the
entire Deposit to Purchaser.

 
-11-

--------------------------------------------------------------------------------

 
 
6.15         AS-IS.  EXCEPT AS  EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY
DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, THE SELLER HAS NOT
MADE, AND THE PURCHASER HAS NOT RELIED ON, ANY INFORMATION, PROMISE,
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, REGARDING THE PROPERTY, WHETHER
MADE BY THE SELLER, ON THE SELLER’S BEHALF OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY, THE FINANCIAL CONDITION OF
THE TENANTS UNDER THE LEASES, TITLE TO OR THE BOUNDARIES OF THE PROPERTY, PEST
CONTROL MATTERS, SOIL CONDITIONS, THE PRESENCE, EXISTENCE OR ABSENCE OF
HAZARDOUS WASTES, TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS, COMPLIANCE
WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS AND ORDERS,
STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS, MARKET DATA,
ECONOMIC CONDITIONS OR PROJECTIONS, HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL DEFECTS OR
CONDITIONS, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, OR THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL
LAWS.  FURTHERMORE, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY
DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, PURCHASER HAS NOT
RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES OR OFFERING
CIRCULARS DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER,
THE MANAGER OF THE PROPERTY, THE REAL ESTATE BROKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING AND ANY OTHER INFORMATION PERTAINING TO THE
PROPERTY OR THE MARKET AND PHYSICAL ENVIRONMENTS IN WHICH THEY ARE LOCATED.  THE
PURCHASER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR
IN ANY DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, (i) THE
PURCHASER HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF RELYING UPON ITS
OWN INVESTIGATION OR THAT OF ITS CONSULTANTS WITH RESPECT TO THE PHYSICAL,
ENVIRONMENTAL, ECONOMIC AND LEGAL CONDITION OF THE PROPERTY AND (ii) THE
PURCHASER IS NOT RELYING UPON THE PROPERTY DOCUMENTS OR ANY STATEMENTS,
REPRESENTATIONS OR WARRANTIES OF ANY KIND, OTHER THAN THOSE SPECIFICALLY SET
FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT TO BE DELIVERED TO THE PURCHASER AT
THE CLOSING, MADE.  PRIOR TO THE CLOSING PURCHASER WILL HAVE HAD AN ADEQUATE
OPPORTUNITY TO INSPECT THE PROPERTY AND BECOME FULLY FAMILIAR WITH THE PHYSICAL
CONDITION THEREOF AND, SUBJECT TO THE REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT, SHALL PURCHASE THE PROPERTY IN ITS “AS-IS”, “WHERE IS” AND “WITH
ALL FAULTS” CONDITION ON THE CLOSING DATE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IN THE EVENT THAT PURCHASER HAS ACTUAL KNOWLEDGE OF A
DEFAULT BY SELLER (A “KNOWN DEFAULT”), BUT NONETHELESS ELECTS TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND PROCEEDS TO CLOSING, THEN THE RIGHTS AND
REMEDIES OF PURCHASER SHALL BE WAIVED WITH RESPECT TO SUCH KNOWN DEFAULT UPON
THE CLOSING AND SELLER SHALL HAVE NO LIABILITY WITH RESPECT THERETO.  EXCEPT  IN
THE EVENT OF SELLER'S FRAUD, AND EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT
OR IN ANY DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, FROM AND
AFTER THE CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE IRREVOCABLY
AND UNCONDITIONALLY WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S
MEMBERS, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION EXCEPT FOR FRAUD AND
SELLER'S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING CAUSES OF ACTION IN TORT
OTHER THAN FRAUD), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND
SELLER’S MEMBERS, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT
ANY TIME BY REASON OF OR ARISING OUT OF THE PROPERTY OR ITS OPERATION OR IN ANY
OTHER WAY.  IN CONNECTION WITH THE FOREGOING, PURCHASER HEREBY EXPRESSLY AND
UNCONDITIONALLY WAIVES THE BENEFITS OF ANY PROVISION OR PRINCIPLE OF ANY
FEDERAL, STATE OR LOCAL LAW OR REGULATION THAT MAY LIMIT THE SCOPE OR EFFECT OF
THE FOREGOING WAIVER AND RELEASE.

 
-12-

--------------------------------------------------------------------------------

 
 
This release by Purchaser shall constitute a complete defense to any claim,
cause of action, defense, contract, liability, indebtedness or obligation
released pursuant to this release.  Nothing in this release shall be construed
as (or shall be admissible in any legal action or proceeding as) an admission by
Seller or any other released party that any defense, indebtedness, obligation,
liability, claim or cause of action exists which is within the scope of those
hereby released.

 
-13-

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

Purchaser’s Initials
 
7.           REPRESENTATIONS AND WARRANTIES OF PURCHASER.  To induce the Seller
to enter into this Agreement, the Purchaser represents and warrants to the
Seller as follows:
 
7.1           Status and Authority of the Purchaser.  The Purchaser is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.
 
7.2           Action of the Purchaser.  The Purchaser has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Purchaser on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.
 
7.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.
 
7.4           Litigation.  The Purchaser has received no written notice that any
investigation, action or proceeding is pending or threatened which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.
 
7.5           Prohibited Person.  Purchaser represents and warrants to Seller,
knowing that Seller is relying on such representation and warranty, that
Purchaser is not a Prohibited Person.
 
7.6           No Approvals.  No authorization, consent, or approval of any
governmental authority is required for the execution and delivery by Purchaser
of this Agreement or the performance of its obligations hereunder.
 
7.7           Bankruptcy.  Purchaser has not (a) made a general assignment for
the benefit of creditors, (b) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by Purchaser's creditors, (c)
suffered the appointment of a receiver to take possession of all or
substantially all of Purchaser's assets, (d) suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser's assets, (e)
admitted in writing its inability to pay its debts as they come due, or (f) made
an offer of settlement, extension or composition to its creditors generally.

 
-14-

--------------------------------------------------------------------------------

 
 
The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of ninety (90) days, and upon expiration shall
be of no further force or effect except to the extent that with respect to any
particular alleged breach, the Seller files a legal action in a court with
appropriate jurisdiction for breach of Purchaser’s representations and
warranties prior to the expiration of said period.
 
8.           COVENANTS OF THE SELLER.  The Seller hereby covenants with the
Purchaser between the date of this Agreement and the Closing Date or earlier
termination of the Agreement as follows:
 
8.1           Approval of Leasing.  During the term of this Agreement, Seller
will not extend, amend or terminate any existing Lease, or enter into any new
Lease, or grant consent to any request for approval made by a tenant under a
Lease, without providing Purchaser the following:  (a) all material supporting
documentation, including, without limitation, broker’s commissions, tenant
improvement allowances, cancellation fees and any tenant financial information
to the extent in Seller’s possession and (b) as to any such extension, amendment
or termination of a Lease, or new Lease, Seller must receive Purchaser’s prior
written (e-mail delivery is acceptable) approval which may be withheld in
Purchaser’s reasonable discretion.  Purchaser agrees to give Seller written
notice of approval or disapproval of a proposed amendment or termination of a
Lease, or new Lease within five (5) Business Days after Purchaser’s receipt of
all of the items described above.  If Purchaser does not respond to Seller’s
request within such five (5) Business Day time period, then Purchaser will be
deemed to have approved such amendment, termination or new Lease.
 
8.2           Operation of Property.  To continue to operate the Property
substantially consistent with past practices.  Seller shall not make any
material alterations or improvements to the Property, except as required under
this Agreement or to comply with any of the Leases.
 
8.3           Compliance with Laws.  To comply in all material respects with (i)
all laws, regulations and other requirements from time to time applicable of
every governmental body having jurisdiction of the Property, or the use or
occupancy thereof, and (ii) all material terms, covenants and conditions of all
agreements affecting the Property.
 
8.4           Compliance with Agreements.  To comply with each and every
material term, covenant and condition contained in the Leases and any other
material document or agreement affecting the value of the Property.
 
8.5           Notice of Material Changes or Untrue Representations.  Upon
learning of any material adverse change affecting the Property or any event or
circumstance which makes any representation or warranty of the Seller to the
Purchaser under this Agreement untrue or misleading, promptly to notify the
Purchaser thereof in writing.
 
8.6           Insurance.  To maintain, or cause to be maintained, all existing
property insurance relating to the Property.

 
-15-

--------------------------------------------------------------------------------

 
 
8.7           Cooperation.  The Purchaser and the Seller shall reasonably
cooperate in complying with the requirements under the Leases in connection with
the transfer and assignment of the Property and the Leases to the Purchaser.
 
8.8           Encumbrance.  Seller shall not enter into or create any easement,
restriction, lien or other encumbrance on title to the Property.
 
8.9           Contracts.  Seller shall not enter into any contracts prior to
Closing that cannot be terminated upon 30 days notice, with no penalties. 
Seller shall terminate all service contracts, management contracts, brokerage
contracts and all other contracts affecting the Property as of the Closing Date.
 
8.10         Notices.  Seller shall promptly deliver to Purchaser copies of any
written notice received by Seller between the date of this Agreement and the
Closing Date regarding all actions, suits or other proceedings affecting the
Property, or the use, possession or occupancy thereof, which may adversely
affect Purchaser or the Property.
 
9.           APPORTIONMENTS.
 
9.1           Real Property Apportionments.
 
(a)           The following items shall be apportioned at the Closing as of the
close of business on the day immediately preceding the Closing Date:
 
(i)           to the extent same have been paid to Seller as of the Closing
Date, monthly Rents that are not delinquent, operating costs, taxes and other
charges payable under the Leases.  Delinquent rents will be handled in
accordance with Section 9.1(h) below;
 
(ii)          to the extent same have been paid to Seller as of the Closing
Date, percentage rents and other unfixed charges payable under the Leases;
 
(iii)         fuel, electric, water and other utility costs, subject to Section
9.1(b);
 
(iv)         municipal assessments and governmental license and permit fees;
 
(v)          non-delinquent real estate taxes and assessments other than special
assessments, based on the rates and assessed valuation applicable in the fiscal
year for which assessed;
 
(vi)         water and sewer rates and charges;
 
(vii)        real property taxes and rents; and
 
(viii)      all other items of income and expense normally apportioned in sales
of property in similar situations in the jurisdiction where each Property is
located.

 
-16-

--------------------------------------------------------------------------------

 
 
If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
twelve (12) months after the Closing Date.
 
(b)           If there are water, gas, electric or other utility meters located
at the Property, the Seller shall obtain readings thereof prior to the Closing
Date and the unfixed water rates and charges, sewer  charges, and gas and
electricity charges.  Seller shall pay all rates, rents and other charges at
Closing.  If such readings are not obtainable by the Closing Date, then, at the
Closing, any water rates and charges, sewer charges, rents and gas and
electricity charges or other utility charges which are based on such readings
shall be prorated based upon the per diem charges obtained by using the most
recent period for which such readings shall then be available.  Upon the taking
of subsequent actual readings, the apportionment of such charges shall be
recalculated and the Seller or the Purchaser, as the case may be, promptly shall
make a payment to the other based upon such recalculations.  The parties agree
to make such final recalculations within sixty (60) days after the Closing
Date.  At Closing, Purchaser shall credit to the account of Seller all
refundable cash or other deposits posted with utility companies serving the
Property, or, at Seller’s option, Seller shall be entitled to receive and retain
such refundable cash and deposits.
 
(c)           If any refunds of real property taxes or assessments, water rates
and charges or sewer charges shall be made after the Closing, the same shall be
held in trust by the Seller or the Purchaser, as the case may be, and shall
first be applied to the any unreimbursed costs incurred in obtaining the same,
then to any required refunds to tenants under the Leases, and the balance, if
any, shall be paid to the Seller (for the period prior to the Closing Date) and
to the Purchaser (for the period commencing with the Closing Date).
 
(d)           No insurance policies of the Seller are to be transferred to the
Purchaser, and no apportionment of the premiums therefor shall be
made.  Purchaser acknowledges that Seller will terminate its insurance policies
covering the Property and that Purchaser must obtain its own insurance for the
Closing Date onward.
 
(e)           At the Closing, the Seller shall transfer to, or cause to be
credited to, the Purchaser the amount of all unapplied security deposits held
pursuant to the terms of the Leases.  Any security deposits delivered in the
form of a letter of credit shall be assigned to Purchaser at Closing, and the
original letter of credit shall be delivered to Purchaser at Closing.  Prior to
Closing, Seller shall be responsible for obtaining all consents and documents
from the issuer of any such letter of credit that are necessary to assign the
same to Purchaser, and Seller shall be responsible for any transfer fees charged
by the issuer of the letter of credit.
 
(f)           Brokerage commissions, tenant improvement expenses and other
amounts payable by the Seller as landlord (i) under Leases first entered into by
the Seller after the Opening of Escrow and approved by Purchaser pursuant to the
approval procedures set forth in Section 8.1, or (ii) due in connection with the
renewal or extension of any existing Lease approved by Purchaser after the
Opening of Escrow, shall be the sole responsibility of the Purchaser.  The
Purchaser shall only receive a credit at Closing for any unfunded or unpaid
brokerage commissions, tenant improvement allowances, moving allowances, free or
reduced rent and other amounts payable by the Seller, or similar tenant
inducements, granted by Seller, as landlord under Leases (only to the extent)
entered into by the Seller prior to the date of this Agreement and where such
costs are unfunded.

 
-17-

--------------------------------------------------------------------------------

 
 
(g)           If a net amount is owed by the Seller to the Purchaser pursuant to
this Section 9.1, such amount shall be credited against the Purchase Price.  If
a net amount is owed by the Purchaser to the Seller pursuant to this Section
9.1, such amount shall be added to the Purchase Price paid to the Seller.
 
(h)           If, on the Closing Date, there are past due rents with respect to
any Lease, then such delinquent rents shall not be prorated at Closing.  Any
delinquent rents received by the Purchaser from a tenant after the Closing shall
be applied between the parties, as follows: first, to the actual out of pocket
expenses incurred by Purchaser in collecting such rents, and second, to rents
due or to become due to Purchaser for periods after Closing, third to rents due
for the calendar month in which the Closing occurs, and fourth, to all other
rents due or past due in the order in which they became due (i.e., first to
older arrearages, then to newer arrearages).  Seller shall promptly remit to
Purchaser all sums received by Seller from tenants after the Closing other than
for rents for which Purchaser received credit hereunder.  Seller shall have the
right to attempt to collect any past due rents or other amounts following the
Closing; provided, however, Seller may not seek to terminate any Lease or
disturb any tenant’s right of possession.
 
(i)           The parties agree that there shall be no proration at Closing of
any common area maintenance, real estate tax, insurance and other similar
reimbursements owing from the tenants (“Additional Rent”).  At the time of any
final calculation and collection from the tenants of the Additional Rents for
the year in which the Closing has occurred, whether in the nature of year-end
reconciliations or payments in arrears, Seller or Purchaser shall prorate
outside Escrow the Additional Rents and corresponding charges based upon the
total amount thereof no later than March 1, 2012.   If, as a result of
prorations, the parties determine that either Seller or Purchaser received from
the tenants an amount of Additional Rent in excess of the amount to which such
party is entitled, such party shall pay such excess to the other party within
thirty (30) days after the proration is determined. In connection with the
foregoing, Purchaser and Seller shall cooperate with each other concerning the
calculation of the post-closing proration.
 
The provisions of this Section 9.1 shall survive the Closing.
 
9.2           Closing Costs.
 
(a)           The Purchaser shall pay (i) the costs its own diligence in
connection with the transactions contemplated hereby; (ii) all premiums, charges
and fees of the Title Company in excess of the premium for standard owner’s
coverage under the title policy in the amount of the Purchase Price including
the cost of extended coverage and any affirmative endorsements; (iii) fifty
percent (50%) of the Escrow Fee; and (iv) all transfer taxes, transfer fees,
documentary stamp taxes, and other similar fees or charges.
 
(b)           The Seller shall pay (i) the title insurance premium for standard
owner’s coverage under an ALTA policy of title insurance in the amount of the
Purchase Price,  (ii) fifty percent (50%) of the Escrow Fee, and (iii) recording
fees for recording the Deed.

 
-18-

--------------------------------------------------------------------------------

 
 
(c)           Each party shall pay the fees and expenses of its attorneys and
other consultants, except as provided in Section 12.9 of this Agreement.
 
(d)           Any other costs shall be allocated in accordance with customary
practice in the jurisdiction in which the relevant Property is located.
 
10.         DAMAGE TO OR CONDEMNATION OF PROPERTY.
 
10.1         Casualty.  If, after the Effective Date but prior to the Closing,
any of the building making up the Property is materially destroyed or damaged by
fire or other casualty, or in the event that the physical condition of any
Property otherwise suffers a material adverse change resulting in a diminution
of value of such Property, the Seller shall promptly notify the Purchaser of
such fact.  In such event, the Purchaser shall have the right to terminate this
Agreement by giving written notice to the Seller not later than ten (10) days
after the giving the Seller’s notice (and, if necessary, the Closing Date shall
be extended until one day after the expiration of such ten (10) day period).  If
the Purchaser elects to terminate this Agreement as aforesaid, this Agreement
shall terminate and be of no further force and effect, the Deposit shall be
promptly returned to Purchaser, and no party shall have any liability to the
other hereunder.  If the Purchaser shall not elect to terminate this Agreement
as aforesaid, there shall be no abatement of the Purchase Price and the Seller
shall assign to the Purchaser at the Closing the rights of the Seller to the
proceeds, if any, under the Seller’s insurance policies covering the Property
with respect to such damage or destruction and there shall be credited against
the Purchase Price the amount of any deductible, any proceeds previously
received by Seller on account thereof and any deficiency in proceeds.
 
10.2         Condemnation.  If, prior to the Closing, a material part of any of
the individual land making up any Property is taken by eminent domain (or is the
subject of a pending taking which has not yet been consummated, or is sold or
conveyed in lieu of such taking), the Seller shall notify the Purchaser of such
fact promptly after obtaining knowledge thereof and the Purchaser shall have the
right to terminate this Agreement by giving written notice to the Seller not
later than ten (10) days after the giving of the Seller’s notice (and, if
necessary, the Closing Date shall be extended until one day after the expiration
of such ten (10) day period).  If the Purchaser elects to terminate this
Agreement as aforesaid, this Agreement shall terminate and be of no further
force and effect, the Deposit shall be promptly returned to Purchaser, and no
party shall have any liability to the other hereunder.  If the Purchaser shall
not elect to terminate this Agreement as aforesaid, the sale of the Property
shall be consummated as herein provided without any adjustment to the Purchase
Price (except to the extent of any condemnation award received by the Seller
prior to the Closing) and the Seller shall assign to the Purchaser at the
Closing all of the Seller’s right, title and interest in and to all awards, if
any, for the taking, and the Purchaser shall be entitled to receive and keep all
awards for the taking of the Property or portion thereof.
 
10.3         Survival.  The parties’ obligations, if any, under this Section 10
shall survive the Closing.

 
-19-

--------------------------------------------------------------------------------

 
 
11.         DEFAULT.
 
11.1         Default by the Seller.  If the Closing fails to occur solely as a
result of a default by Seller hereunder, the Purchaser may, as its sole and
exclusive remedy, either (a) terminate this Agreement and receive a refund of
its Deposit, plus Purchaser’s actual documented out-of-pocket third party
expenses incurred in conducting its due diligence with respect to the
transaction contemplated by this Agreement, subject to a cap of Twenty-Five
Thousand Dollars ($25,000.00), or (b) pursue an action for specific performance
provided that Purchaser files such action in a court with appropriate
jurisdiction within thirty (30) days of Seller’s default.
 
11.2         Default by the Purchaser.  IN THE EVENT OF A DEFAULT BY THE
PURCHASER HEREUNDER, THEN SELLER’S SOLE AND EXCLUSIVE RIGHT AND REMEDY FOR SUCH
BREACH SHALL BE TO TERMINATE THIS AGREEMENT AND CANCEL THE ESCROW BY WRITTEN
NOTICE TO PURCHASER AND ESCROW AGENT IN WHICH EVENT ESCROW AGENT SHALL PAY THE
DEPOSIT AND ALL ACCRUED INTEREST THEREON TO SELLER.  THE DEPOSIT SHALL
CONSTITUTE LIQUIDATED DAMAGES.  THE PARTIES ACKNOWLEDGE AND AGREE THAT IT WOULD
BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES THAT SELLER
WOULD INCUR AS A RESULT OF THE BREACH BY PURCHASER OF ITS OBLIGATION TO PURCHASE
THE PROPERTY.  THE PARTIES AGREE THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES, AND SHALL CONSTITUTE LIQUIDATED DAMAGES IN ACCORDANCE WITH ALL
LAWS APPLICABLE TO THIS TRANSACTION INCLUDING WITHOUT LIMITATION ALL LAWS OF THE
JURISDICTION IN WHICH THE PROPERTY IS LOCATED.  THE PARTIES ACKNOWLEDGE THAT THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.  SELLER WAIVES ALL
OTHER REMEDIES FOR PURCHASER’S BREACH OF ITS OBLIGATION TO PURCHASE THE PROPERTY
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, PROVIDED HOWEVER NOTHING HEREIN
SHALL LIMIT SELLER’S RIGHT TO RECOVERY FOR (i) PURCHASER’S INDEMNITY
OBLIGATIONS; (ii) ANY RIGHT TO ATTORNEY’S FEES UNDER THIS AGREEMENT; OR (iii)
PURCHASER’S OBLIGATION TO PROVIDE COPIES OF PURCHASER’S DUE DILIGENCE DOCUMENTS
TO SELLER.



/s/ JMV   /s/ TR
Purchaser’s Initials
  
Seller’s Initials

 
12.         Miscellaneous.
 
12.1         Brokers.  Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby other than CB Richard
Ellis and Grubb and Ellis which Seller shall compensate under a separate written
agreement if and only if the Closing occurs.  Each party shall indemnify and
hold harmless the other party and its respective legal representatives, heirs,
successors and assigns from and against any loss, liability or expense,
including reasonable attorneys’ fees, charges and disbursements arising out of
any claim or claims for commissions or other compensation for bringing about
this Agreement or the transactions contemplated hereby made by any other broker,
finder or like agent, if such claim or claims are based in whole or in part on
dealings with the indemnifying party.  The provisions of this Section 12.1 shall
survive the Closing.

 
-20-

--------------------------------------------------------------------------------

 
 
12.2         Publicity.  The parties agree that, during the period prior to
Closing, and except as otherwise required by law and except for the exercise of
any remedy hereunder or the performing of due diligence investigation, no party
shall, with respect to this Agreement and the transactions contemplated hereby,
contact or conduct negotiations with public officials, make any public
pronouncements, issue press releases or otherwise furnish information regarding
this Agreement or the transactions contemplated to any third party (other than
such party's consultants, attorneys, experts, and prospective lenders and
investors) without the consent of the other party, which consent shall not be
unreasonably withheld or delayed.
 
12.3         Notices.
 
(a)           Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by telecopier/facsimile with confirmed receipt, or by mail or
Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).
 
(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier/facsimile, and, in
all other cases, upon the date of receipt or refusal, except that whenever under
this Agreement a notice is either received on a day which is not a Business Day
or is required to be delivered on or before a specific day which is not a
Business Day, the day of receipt or required delivery shall automatically be
extended to the next Business Day.
 
(c)           All such notices shall be addressed,
 
if to the Seller, to:
COP-South Industrial, LLC
 
c/o Cornerstone Core Properties REIT
 
1920 Main Street, Suite 400
 
Irvine, CA  92614
 
Attn:  Mr. Jon Carley / Dag Wilkinson, Esq.
 
[Telecopier No. (949) 250-0592]
   
with a copy to:
Rutan and Tucker, LLP
 
611 Anton Boulevard, 14th Floor
 
Costa Mesa, CA 92626
 
Attn:  Joe Maga, Esq.
 
[Telecopier No. (714) 546-9035]


 
-21-

--------------------------------------------------------------------------------

 


if to the Purchaser, to:
Darmar Holdings, LLC
 
16626 South 36th Place
 
Phoenix, AZ  85048
 
Attn: Jennifer M. Vargas
 
[Telecopier No. (____) ____-______]
   
If to Escrow Agent, to:
First American Title
 
5 First American Way
 
Santa Ana, CA  92707
 
Attn: Kathleen Huntsman
 
[Telecopier No. (714) 242-7479]
 
khuntsman@firstam.com

 
(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.
 
12.4         Waivers.  Subject to the terms of the last paragraph of Section 6,
any waiver of any term or condition of this Agreement, or of the breach of any
covenant, representation or warranty contained herein, in any one instance,
shall not operate as or be deemed to be or construed as a further or continuing
waiver of any other breach of such term, condition, covenant, representation or
warranty or any other term, condition, covenant, representation or warranty, nor
shall any failure at any time or times to enforce or require performance of any
provision hereof operate as a waiver of or affect in any manner such party’s
right to at a later time enforce or require performance of such provision or any
other provision hereof.  This Agreement may not be amended, nor shall any
waiver, change, modification, consent or discharge be effected, except by an
instrument in writing executed by or on behalf of the party against whom
enforcement of any amendment, waiver, change, modification, consent or discharge
is sought.
 
12.5         Assignment; Successors and Assigns.  Subject to Section 12.14, this
Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other,
except that the Purchaser may assign this Agreement without Seller's consent to
any entity owned, directly or indirectly, and controlled or managed by
Purchaser, provided that Purchaser shall give Seller written notice of such
assignment at least five (5) Business Days before the Closing Date; provided,
however, that, any assignment shall not release the original parties to this
Agreement.  Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.  This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.

 
-22-

--------------------------------------------------------------------------------

 
 
12.6         Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.
 
12.7         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.  The parties may also exchange signatures by facsimile or
electronic mail.
 
12.8         Performance on Business Days.  In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.
 
12.9         Attorneys’ Fees.  If any lawsuit, or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees and expert witness fees incurred in connection therewith, in
preparation therefor and on appeal therefrom, which amounts shall be included in
any judgment therein.
 
12.10       Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
 
12.11       Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.
 
12.12       Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of Arizona.
 
12.13       Intentionally Omitted.

 
-23-

--------------------------------------------------------------------------------

 
 
12.14       Like-Kind Exchange.  At either party’s request, the non-requesting
party will take all actions reasonably requested by the requesting party in
order to effectuate all or any part of the transactions contemplated by this
Agreement a like-kind exchange for the benefit of the requesting party in
accordance with Section 1031 of the Internal Revenue Code, including executing
an instrument acknowledging and consenting to any assignment by the requesting
party of its rights hereunder to a qualified intermediary or an exchange
accommodation titleholder.  In furtherance of the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the requesting party may
assign its rights under this Agreement to a “qualified intermediary” or an
“exchange accommodation titleholder” in order to facilitate, at no cost or
expense to the other, a forward or reverse like-kind exchange under Section 1031
of the Internal Revenue Code; provided, however, that such assignment will not
relieve the requesting party of any of its obligations hereunder.  The
non-requesting party will also agree to issue all closing documents, including
the deed, to the applicable qualified intermediary or exchange accommodation
titleholder if so directed by the requesting party prior to
Closing.  Notwithstanding the foregoing, in no event shall the non-exchanging
party incur or be subject to any liability that is not otherwise provided for in
this Agreement; the Closing Date shall not be delayed as the result of such
exchange; all additional costs in connection with such exchange shall be borne
by the exchanging party; and the exchanging party shall indemnify the
non-exchanging party and hold the non-exchanging party harmless from and against
any and all claims, demands, liabilities, costs, expenses, penalties, damages
and losses, including, without limitation, reasonable attorneys’ fees relating
to the non-exchanging party’s participation in such exchange.  This Agreement is
not subject to or conditioned upon the ability to consummate an exchange.
 
12.15       Recording.  Neither this Agreement nor any memorandum thereof may be
recorded without the prior written consent of both parties.
 
12.16       Non-liability of Representatives of Seller.  No trustee, officer,
shareholder, employee or agent of the Seller shall be held to any personal
liability, jointly or severally, for any obligation of, or claim against, the
Seller.  Purchaser shall look only to the assets of the Seller for the payment
of any sum or the performance of any obligation hereunder.
 
12.17       Non-liability of Representatives of Purchaser. Subject to Section
11.2, no trustee, officer, shareholder, employee or agent of Purchaser shall be
held to any personal liability, jointly or severally, for any obligation of, or
claim against, Purchaser.  Seller shall look only to the assets of Purchaser for
the payment of any sum or the performance of any obligation hereunder.
 
12.18       Waiver.  The Purchaser hereby acknowledges that it is a
sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any applicable
law, rule or regulation.
 
12.19       Further Assurances.  In addition to the actions recited herein and
contemplated to be performed, executed, and/or delivered by the Seller and the
Purchaser, the Seller and the Purchaser agree to perform, execute and/or deliver
or cause to be performed, executed and/or delivered at the Closing or after the
Closing any and all such further acts, instruments, deeds and assurances as may
be reasonably required to establish, confirm or otherwise evidence the Seller’s
satisfaction of any disclosure obligations or to otherwise consummate the
transactions contemplated hereby.

 
-24-

--------------------------------------------------------------------------------

 
 
12.20       IRS Real Estate Sales Reporting; Affidavit of Legal
Value.  Purchaser and Seller hereby appoint Escrow Agent as, and Escrow Agent
agrees to act as, “the person responsible for closing” the transaction which is
the subject of this Agreement pursuant to Internal Revenue Code Section
6045(e).  Escrow Agent shall prepare and file all informational returns,
including, without limitation, IRS Form 1099-S and shall otherwise comply with
the provisions of Internal Revenue Code Section 6045(e).  Escrow Agent agrees to
comply with the provisions of Executive Order 13224 regarding the Specially
Designated Nationals Blocked Persons list.  Purchaser and Seller hereby
authorize Escrow Agent to complete and file the affidavit of legal value
required under A.R.S. §11-1133 on behalf of each party when recording the Deed.
 
12.21       Entire Agreement.  This Agreement and all Exhibits hereto and the
instruments referred to herein contain the entire agreement and understanding
between the parties hereto relating to the subject matter hereof.
 
12.22       Interrelation.  This Agreement is in all respects intended by each
party hereto to be deemed and construed to have been jointly prepared by the
parties.  The parties hereby expressly agree that any uncertainty or ambiguity
existing herein shall not be interpreted against either of them as a result of
the actual identity of the draftsman.
 
[SIGNATURES ON FOLLOWING PAGE]

 
-25-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.
 

 
SELLER:
     
COP-SOUTH INDUSTRIAL, LLC,
 
a Delaware limited liability company
         
By:
Cornerstone Core Properties REIT,
   
a Maryland corporation
   
Its Manager
           
By:
/s/ Terry Roussel    
Name:
Terry Roussel    
Title:
CEO          
PURCHASER:
     
DARMAR HOLDINGS, LLC,
 
an Arizona limited liability company
       
By:
/s/ Jennifer M. Vargas  
Name:
Jennifer M. Vargas  
Its:
Mgr


 
-26-

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
Land
 
[Legal Description]

 
-27-

--------------------------------------------------------------------------------

 

EXHIBIT “B”
 
General Assignment and Assumption
 
[See Attached.]

 
-28-

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS
 
This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made as of
_____________, 2011 (“Effective Date”) by and between COP-SOUTH INDUSTRIAL, LLC,
a Delaware limited liability company (“Assignor”), and ________
___________________________________, a ____________________________
(“Assignee”).
 
RECITALS
 
A.           Assignor and Assignee are parties to that certain Purchase and Sale
Agreement (the “Purchase Agreement”), dated as of October __, 2011, with respect
to that certain real property (the “Property”) more specifically described in
“Exhibit 1” attached hereto and made a part hereof.
 
B.           Concurrently with the execution and delivery of this Assignment,
Assignor is conveying the Property to Assignee.
 
C.           Assignor desires to assign, transfer and convey to Assignee to the
extent assignable, and Assignee desires to obtain, all of Assignor’s right,
title, interest, liabilities and obligations in and to the Contracts (as
hereinafter defined).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
As of the Effective Date Assignor does hereby sell, assign, convey and transfer
unto Assignee, to the extent assignable, and without representation or warranty
of any kind or nature whatsoever, express or implied, all of Assignor’s right,
title, interest, liabilities and obligations in and to the service contracts and
assignable equipment leases (“Contracts”) described on “Exhibit 2” attached
hereto and made a part hereof, provided, however, that Assignor makes no
representation or warranty with respect to the assignability of same.
 
By execution of this Assignment, as of the Effective Date Assignee
unconditionally assumes and agrees to perform all of the covenants, agreements,
liabilities and obligations under the Contracts binding on Assignor or the
Property arising after the Effective Date.  Assignee hereby agrees to indemnify,
hold harmless and defend Assignor from and against any and all third party
obligations, liabilities, costs and claims actions, expenses and fees (including
reasonable attorney’s fees) arising as a result of or with respect to any of the
Contracts that are attributable to the period of time from and after the
Effective Date.
 
ASSIGNEE ACKNOWLEDGES THAT IT HAS INSPECTED THE CONTRACTS AND THAT THIS
ASSIGNMENT IS MADE BY ASSIGNOR AND ACCEPTED BY ASSIGNEE WITHOUT REPRESENTATION
OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, AND WITHOUT RECOURSE
AGAINST ASSIGNOR.

 
-1-

--------------------------------------------------------------------------------

 
 
EXECUTED to be effective ________, 2011.


ASSIGNOR:
 
COP-SOUTH INDUSTRIAL, LLC,
a Delaware limited liability company
   
By:
Cornerstone Core Properties REIT,
 
a Maryland corporation
 
Its Manager
       
By:
   
Name:
   
Title:
       
ASSIGNEE:
 
________________________________,
a ______________________
   
By:
 
Name:
 
Its:
 


 
-2-

--------------------------------------------------------------------------------

 

Exhibit 1 to Assignment and Assumption of Contracts
 
LEGAL DESCRIPTION

 
-3-

--------------------------------------------------------------------------------

 

Exhibit 2 to Assignment and Assumption of Contracts
 
LIST OF CONTRACTS

 
-4-

--------------------------------------------------------------------------------

 

EXHIBIT “C”
 
Assignment and Assumption of Leases
 
[See Attached.]

 
-5-

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION OF LEASES
 
This ASSIGNMENT AND ASSUMPTION OF LEASES is hereby entered into as of
__________________, 2011 (“Effective Date”), by and between COP-SOUTH
INDUSTRIAL, LLC, a Delaware limited liability company (“Assignor”), and ________
___________________________, a __________________________ (“Assignee”).
 
1.           Assignment.  As of the Effective Date Assignor does hereby sell,
assign, transfer and set over unto Assignee, without representation or warranty
of any kind or nature whatsoever, express or implied, all of Assignor’s interest
as landlord in and to (i) all leases of all or any portion of the building or
other improvements located on the land described on Exhibit “1” attached hereto
and made a part hereof (the “Property”), which leases are more particularly
described in Exhibit “2” attached hereto and made a part hereof, and all
guaranties of, or relating to, those leases and/or any portion of any lease, if
any (collectively, the “Leases”), and (ii) all security deposits, advanced
rentals and all letters of credit, paid or deposited by tenants or occupants
under the Leases (the “Security Deposits”).
 
2.           Assumption.  Assignee, for itself and its successors and assigns,
(i) hereby accepts the foregoing assignment, and (ii) agrees to, and hereby
does, assume and agree to keep, pay, perform, observe and discharge all of the
terms, covenants, conditions, agreements, provisions and obligations contained
in Leases to be kept, paid, performed, observed and discharged by the landlord
thereunder from and after the Effective Date.
 
3.           Indemnities.  Assignee agrees to, and hereby does, indemnify,
defend and hold harmless Assignor from and against all claims, liabilities,
damages and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) which may be asserted against or imposed on or incurred by
Assignor by reason of Assignee’s failure to perform any of its obligations under
the Leases after the Effective Date, and including, without limiting the
generality of the foregoing, by reason of Assignee’s disposition or alleged
disposition of any of the Security Deposits.  Assignor shall indemnify, defend
and hold Assignee harmless from and against all losses, costs, damages,
liabilities and expenses (including attorneys’ fees) suffered or incurred by
Assignee by reason of Assignor’s failure to comply with any of the terms of the
Lease prior to the Effective Date.
 
4.           Attorneys’ Fees.  In the event of any action between Assignor and
Assignee seeking enforcement or interpretation of any of the terms and
conditions to this Assignment, the prevailing party in such action, whether by
fixed judgment or settlement, shall be entitled to recover, in addition to
damages, injunctive or other relief, its actual costs and expenses, including,
but not limited to, actual attorneys’ fees, court costs and expert witness
fees.  Such costs shall include attorneys’ fees, costs and expenses incurred in
(a) post-judgment motions, (b) contempt proceedings, (c) garnishment, levy and
debtor and third-party examination, (d) discovery, and (e) bankruptcy
litigation.
 
5.           Successors.  This Assignment shall inure to the benefit of Assignor
and Assignee, and their respective heirs, assigns and successors in interest.

 
-1-

--------------------------------------------------------------------------------

 
 
6.           Counterparts.  This Assignment may be signed by the parties in
different counterparts and the signature pages combined to create a document
binding on all parties.
 
IN WITNESS WHEREOF, this Assignment and Assumption of Leases, has been executed
by Assignor and Assignee as of the day set forth above.



 
ASSIGNOR:
     
COP-SOUTH INDUSTRIAL, LLC,
 
a Delaware limited liability company
         
By:
Cornerstone Core Properties REIT,
   
a Maryland corporation
   
Its Manager
           
By:
     
Name:
     
Title:
           
ASSIGNEE:
     
___________________________________,
 
a ______________________________
         
By:
   
Name:
   
Its:
 


 
-2-

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
LEGAL DESCRIPTION OF PROPERTY

 
-3-

--------------------------------------------------------------------------------

 

EXHIBIT 2
 
SCHEDULE OF LEASES

 
-4-

--------------------------------------------------------------------------------

 

EXHIBIT “D”
 
Bill of Sale
 
[See Attached Copy]

 
-5-

--------------------------------------------------------------------------------

 

BILL OF SALE
 
This BILL OF SALE (this “Bill of Sale”) is made as of the _____ day of
__________________, 2011 (“Effective Date”), by and between COP-SOUTH
INDUSTRIAL, LLC, a Delaware limited liability company (“Assignor”), and ________
_____________________________, a _____________________ (“Assignee”).
 
For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
 
1.           Assignor hereby sells, transfers, assigns and conveys to Assignee
as of the Effective Date, to the extent assignable, all right, title and
interest of Assignor in and to all tangible personal property (“Personalty”)
located on, and used in connection with the management, maintenance or operation
of that certain land and improvements located on the real property, as more
particularly described in Exhibit “1” hereto and made a part hereof (“Real
Property”), but excluding tangible personal property owned or leased by
Assignor’s property manager or the tenants of the Real Property.
 
2.           This Bill of Sale is given pursuant to that certain Purchase and
Sale Agreement (as amended, the “Purchase Agreement”) dated as of October ____,
2011, between Assignor and Assignee.  Except as set forth in  the Purchase
Agreement, the Personalty conveyed hereunder is conveyed by Assignor and
accepted by Assignee AS IS, WHERE IS, AND WITH ALL FAULTS AND EXCLUDES ALL
WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED HEREUNDER, OR BY ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES
WHATSOEVER CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE.
 
3.           Assignee hereby accepts the assignment of the Personalty and agrees
to assume and discharge, in accordance with the terms thereof, all of the
obligations thereunder from and after the Effective Date hereof.
 
[Signatures set forth on following page.]

 
-1-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as of the
date first above written.



 
ASSIGNOR:
     
COP-SOUTH INDUSTRIAL, LLC,
 
a Delaware limited liability company
         
By:
Cornerstone Core Properties REIT,
   
a Maryland corporation
   
Its Manager
           
By:
     
Name:
     
Title:
           
ASSIGNEE:
     
___________________________________,
 
a ______________________________
                 
By:
   
Name:
   
Its:
 


 
-2-

--------------------------------------------------------------------------------

 

Exhibit 1 to Bill of Sale
 
LEGAL DESCRIPTION OF PROPERTY

 
-3-

--------------------------------------------------------------------------------

 

EXHIBIT “E”
 
Notices to Tenants
 
[See Attached Copy]

 
-4-

--------------------------------------------------------------------------------

 

NOTICE TO TENANTS


_____________________, 2011
                     

 
Dear __________:
 
You are hereby notified that _______________________________ (“Seller”), the
current owner of __________________ (the “Property”) and the current owner of
the landlord’s interest in your lease in the Property, has sold the Property to
_______________________ (“New Owner”), as of the above date.  In connection with
such sale, Seller has assigned and transferred its interest in your lease and
your security deposit thereunder in the amount of $____________ (the “Security
Deposit”) to New Owner, and New Owner has assumed and agreed to perform all of
the landlord’s obligations under your lease (including any obligations set forth
in your lease or under applicable law to repay or account for the Security
Deposit) arising after the above date.  New Owner acknowledges that New Owner
has received from Seller and is responsible for the Security Deposit.
 
Accordingly, (a) all your obligations under the lease from and after the date
hereof, including your obligation to pay rent, shall be performable to and for
the benefit of New Owner, its successors and assigns, and (b) all the
obligations of the landlord under the lease arising after the above date,
including any obligations thereunder or under applicable law to repay or account
for the Security Deposit, shall be the binding obligation of New Owner and its
successors and assigns.
 
Unless and until you are otherwise notified in writing by New Owner, the address
of New Owner for all purposes under your lease is:



               


 
-1-

--------------------------------------------------------------------------------

 
 
Please immediately forward a new certificate of insurance naming New Owner as an
additional insured under your liability policy as required by your lease.



 
Very truly yours,
     
SELLER:
     
COP-SOUTH INDUSTRIAL, LLC,
 
a Delaware limited liability company
         
By:
Cornerstone Core Properties REIT,
   
a Maryland corporation
   
Its Manager
           
By:
     
Name:
     
Title:
           
NEW OWNER:
     
_______________________________,
 
a _________________
         
By:
   
Name:
   
Title:
 


 
-2-

--------------------------------------------------------------------------------

 

EXHIBIT “F”
 
Form of Estoppel Certificate
 
[See Attached Copy]

 
-3-

--------------------------------------------------------------------------------

 

FORM OF TENANT ESTOPPEL CERTIFICATE


DARMAR HOLDINGS, LLC

               

 
Re:           2111 South Industrial Park Avenue, Tempe, Arizona, Suite #______
(the “Property”)
 
Gentlemen:
 
The purpose of this Tenant Estoppel Certificate is to provide information to
DARMAR HOLDINGS, LLC, an Arizona limited liability company, and/or its assignee
(the “Buyer”) regarding certain premises leased by us located at the
Property.  We, the undersigned tenant of the Property (the “Tenant”), do hereby
certify to Buyer that:
 
1.            (a)           Name of Landlord:
 
(b)           Name of Tenant:
 
(c)           Date of Lease:
 
(d)           Date of Amendments or Modifications:
 
(e)           Current Term Expiration Date:
 
(f)           Unexercised Renewal Options (if any):
 
(g)           Current Monthly Rent:
 
(h)           Current Additional Rent Payment (CAM, Insurance and Taxes):
 
(i)           Current or future rent concessions (if any):
 
(j)           Security Deposit:
 
2.           The lease (as amended, the “Lease”) as described in Paragraph 1
above, is in full force and effect and has not been amended, superseded or
modified either orally or in writing except as specified in paragraph 1(d)
above; a copy of the Lease is attached as Schedule A to this Certificate.  There
are no other agreements relating to the Lease or the leased premises between
Landlord and Tenant.  Tenant has no first rights of offer or refusal, options to
purchase, or right to participate in any income, profits, or sales or
refinancing proceeds derived from the Property or the leased premises.
 
3.           The Tenant is a tenant in full and complete possession of the
leased premises under the terms of the Lease.  Tenant has not assigned the Lease
or sublet all or any part of the leased premises except as
follows:  ___________________________________________________________________________________________________________________________.

 
-1-

--------------------------------------------------------------------------------

 
 
4.           All rent, charges, or other payments due to the Landlord under the
Lease have been paid through ____________________________, and there have been
no prepayments of rent or other obligations more than one month in advance.  Any
operating expense escalation, tax escalation and other additional rent and
percentage rent due under the Lease, to the Landlord, has been paid for the
period covering ______________________ through _____________________.
 
5.           All construction, improvements, other installations and parking
facilities, to the extent required of Landlord under the Lease, have been
completed and paid for pursuant to the terms of the Lease and to the
satisfaction of Tenant except as follows:
_______________________________________________________________________________.
 
6.           To the best of Tenant's knowledge, neither Landlord nor Tenant is
in default in any material respect under any of the terms, covenants and
conditions of the Lease, nor has any event occurred that, with the passage of
time or the giving of notice or both, would constitute a default in any material
respect by either party under the Lease.  No notice to terminate has been given
to or by Tenant.
 
7.           There are no actions or proceedings involving Tenant under the
Bankruptcy or insolvency laws of the United States or any State.
 
8.           All notices to be given to Tenant under, or in connection with, the
Lease shall be in writing and shall be delivered by registered or certified
mail, return receipt requested, postage prepaid, to the following addresses:
 
__________________
 
__________________
 
__________________
 
9.           This certification shall be binding upon and inure to the benefit
of the parties hereto, their heirs, personal representatives, successors and
assigns.
 
10.         The assignment by Landlord of its interest under the Lease to Buyer
shall not constitute an event of default under the Lease, and after receiving
notification that such assignment has been consummated, Tenant shall deliver all
subsequent payments required under the Lease to Buyer or as directed by Buyer.
 
Tenant acknowledges that Buyer is relying upon the statements in this Tenant
Estoppel Certificate and does hereby warrant and affirm to and for the benefit
of Buyer, and its successors and assigns that each of the foregoing statements
is true, correct and complete as of the date hereof.
 
IN WITNESS WHEREOF, Tenant has caused this Tenant Estoppel Certificate to be
executed by its duly authorized officer (set forth below) this __ day of
_________________, 2011.



 
_________________________ [TENANT]
     
By:
     
Name:
   
Title:


 
-2-

--------------------------------------------------------------------------------

 

EXHIBIT “G”
 
Form of Deed
 
[See Attached Copy]

 
-3-

--------------------------------------------------------------------------------

 

Recorded at the Request of:
When Recorded, mail to:



           

  

--------------------------------------------------------------------------------

 
SPECIAL WARRANTY DEED


For the consideration of Ten Dollars, and other valuable considerations,
COP-SOUTH INDUSTRIAL, LLC, a Delaware limited liability company (“Grantor”),
does hereby convey to __________________, a _____________________ (“Grantee”),
that certain real property in the City of Tempe, County of Maricopa, State of
Arizona as more particularly described on Exhibit “A” attached hereto (the
“Property”).


SUBJECT TO the Permitted Exceptions listed on Exhibit “B” attached hereto.


Dated:  _________, 2011
COP-SOUTH INDUSTRIAL, LLC,
 
a Delaware limited liability company
         
By:
Cornerstone Core Properties REIT,
   
a Maryland corporation
   
Its Manager
           
By:
     
Name:
     
Title:
 


 
-4-

--------------------------------------------------------------------------------

 


State of California   
)
County of ______________________
)




On _________________________, before
me, ________________________________________________,  
(insert name and title of the officer)

Notary Public, personally
appeared                                                                                                                                        ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature
 
(Seal)


 
-5-

--------------------------------------------------------------------------------

 

EXHIBIT “A”


[insert legal description]

 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT “B”


[insert list of exceptions from Title Report]

 
-1-

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Rent Roll
 
[See attached.]

 
-1-

--------------------------------------------------------------------------------

 

Schedule 2
 
List of Property Documents
 
Property Information
 
·
ALTA Survey

 
·
Phase I Environmental Assessment prepared by ENVIRON International Corporation
dated August 15, 2006 (Report and 3 Appendices)

 
·
Title Commitment prepared by First American Title Insurance dated June 2011

 
Lease and Tenant Information
 
·
Lease Abstracts as of August 17, 2010

 
o
Arizona Milk Transport

 
o
Brandon Gore dba Gore Design Co

 
o
Jeff & Nicole Caruso DBA Affordable Windows, LLC

 
o
Kevin & Elizabeth Blankers dba Fourte Imprints

 
o
Latrice & Jimmy Cannon dba Cannon Southwest Upholstery LLC

 
o
Milky Way Transportation

 
o
Niagra Testing West Corporation

 
o
Rockwest Technology Group LLC

 
o
Paul D. Coggeshall dba PXRD LLC

 
o
S & C Associated, LLC dba Miracle Method

 
 
·
Leases

 
o
Arizona Milk Transport 1st Amendment to Lease dated January 29, 2010

 
o
Brandon Gore dba Gore Design Co 5th Amendment to Lease dated January 29, 2010

 
o
Jeff & Nicole Caruso dba Affordable Windows, LLC Amendment to Lease dated
October 2, 2009

 
o
Kevin & Elizabeth Blankers dba Fourte Imprints Amendment & Lease Renewal dated
January 29, 2010

 
o
Latrice & Jimmy Cannon dba Cannon Southwest Upholstery LLC Amendment & Lease
Renewal dated July 21, 2009

 
o
Milky Way Transportation 1st Amendment to Lease dated February 16, 2010

 
o
Niagra Testing West Corporation lease dated July 29, 2008

 
o
Paul D. Coggeshall dba PXRD LLC Amendment to Lease dated September 25, 2009

 
o
Rockwest Technology Group LLC Amendment & Lease Renewal dated October 26, 2009

 
o
S & C Associated, LLC dba Miracle Method lease dated June 24, 2008

 
Budgets and Tax Information
 
·
2010 Budget

 
·
2011 YTD Budget

 
·
Estimated Property Taxes per Tax Appeal Vendor

 
 
-1-

--------------------------------------------------------------------------------

 